

Exhibit 10.77




AMENDMENT NUMBER 4 TO THE
METROPOLITAN LIFE AUXILIARY
SAVINGS AND INVESTMENT PLAN
(RESTATED JANUARY 1, 2008)




The METROPOLITAN LIFE AUXILIARY SAVINGS AND INVESTMENT PLAN ("Plan") is hereby
amended as follows, effective as of the dates set forth below.


I. Section 4.3 of the Plan shall be replaced with the following, effective as of
July 1, 2013:


4.3    Elections and Tracking of Investment Performance. Subject to the
Company’s consent, a Participant may make an election with respect to the
investment allocation of future Company contributions as well as existing
balances. Such allocation shall be pegged to the performance of one or more of
the Core Funds under the Savings and Investment Plan (other than the NEF Frozen
Accumulation Account). No investment allocation election shall represent an
actual investment in any such fund, but shall merely reflect the performance of
such fund. Thus, the Participant’s account balance under this Plan shall be
adjusted for income, gains and losses in the same manner as if such Participant
had directed the investment of his or her account balance among one or more of
the aforementioned funds under the Savings and Investment Plan. The
Participant’s ability to change the investment allocation of future
contributions and existing balances shall be subject to the same rules and
restrictions as apply under the Savings and Investment Plan; however, no
Participant shall have the right to: (i) exercise voting, tender or exchange
rights with respect to amounts treated as if they were invested in the MetLife
Company Stock Fund or (ii) receive any distribution from the Plan in a form
other than cash. If a Participant fails to specify the investment allocation of
contributions to this Plan, then earnings, gains and/or losses on such
contributions shall be determined using the returns from the Core Fund that has
been designated as the Savings and Investment Plan’s qualified default
investment alternative, until the Participant, Beneficiary, or alternate payee
elects a different investment allocation. Notwithstanding the foregoing, it will
be within the discretion of the Company whether contributions are actually
invested according to each Participant’s stated preferences.


II. Section 10.1 of the Plan is hereby amended by replacing the last paragraph
thereof with the following, effective as of January 1, 2014:
Notwithstanding the above, any amendment or group of amendments made effective
on the same date, which would increase or decrease the annual cost of Plan
benefits for active Plan Participants and former Plan Participants by
twenty-five million dollars or more in the aggregate, as determined in good
faith by the Plan Administrator, shall take effect only after the action is
authorized or ratified by the Board of Directors of Metropolitan Life Insurance
Company.

1

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the Company has caused this amendment to be executed in its
name and behalf this 17th day of December, 2013, by its officer thereunto duly
authorized.




METROPOLITAN LIFE INSURANCE COMPANY




/s/ Mark J. Davis__________________________




ATTEST: /s/ Lynn Fettig___________________

2